ROBERT P. SMITH, Jr., Judge.
Although the appeals referee in this unemployment benefits controversy inexplicably took ex parte testimony from the claimant, after receiving the employer’s meritorious motion for continuance which the referee later granted — that practice being without foundation in the Commission’s rules and potentially prejudicial to a fair hearing and disposition — it does not appear to have disadvantaged the employer in this case. The employer had the opportunity in a later hearing to adduce competent evidence supporting Pinckney’s discharge for misconduct, and on the critical issues the employer relied almost entirely on hearsay which cannot alone support such a finding. The record is insufficient to permit our passing on the employer’s claim of estoppel or res judicata by reason of prior previous grievance proceedings. The Commission’s order finding Pinckney entitled to benefits is based on substantial competent evidence and is not otherwise subject to reversal.
AFFIRMED.
MILLS, C. J., and HENRY CLAY MITCHELL, Jr., Associate Judge, concur.